DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Specification
2.	Preliminary amendment to the specification filed on 03/06/2020 is considered.

Claim Objections
Claims 14-19 are objected to because of the following informalities: The dependent claims 14-19 are shown as dependent to a dependent claim 12 of independent claim 1. It seems to be a typo error and the dependency of the claim 14-19 instead of to the claim 12 most probably will be to the independent claim 13. The examiner rejection to the claims 14-19 is temporarily based on assumption of its dependency on the claim 13, till the correct dependency is known.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2019/0018067 A1) in view of Young et al. (US 2018/0299375 A1).

Kong et al. disclose an artificial intelligent fuel cell system with the following features: regarding claim 1, a method comprising: receiving sensor data regarding a water fixture; calculating changepoints within the sensor data; splitting the sensor data into intervals at the changepoints; classifying the intervals using a machine learning model; and predicting a status of the water fixture based on the classified intervals (Fig. 1, a block diagram illustrating a configuration of an artificial intelligent fuel cell system according to an exemplary embodiment of the present invention, see teachings in [0028-0029, 0031, 0041, 0043, 0046-0047, 0052] summarized as “a method comprising: receiving sensor data regarding a water fixture (i.e. artificial intelligent fuel cell system 1000 may include a fuel cell stack 100, a sensor unit 200, an artificial intelligent unit 300, and a control unit 400, wherein the  sensor unit 200 measures in real time data about cooling water, and a data collection unit of the artificial intelligent unit 300 collects the sensor data from the sensor unit 200 [0031, 0041, 0043, 0046]), calculating changepoints within the sensor data (i.e. a data learning and model generating unit of the artificial intelligent unit 300 learns and analyzes the sensor data collected from the sensor 200, and makes the performance predicting and diagnosing unit of the artificial intelligent unit 300 distinguish the change in performance over time of the fuel cell stack [0028-0029]), splitting the sensor data into intervals at the changepoints (i.e. data collecting unit 320 (fig. 3) may store all of the measured data in the form of time series data for a time-series analysis based on time, adjust a data storing time interval from a unit of second to a unit of year, and include a part or an entirety of an operation time of the fuel cell [0052]), classifying the intervals using a machine learning model (i.e. collecting the measured data of the cooling water with a predetermined time interval and generating a model for predicting and controlling performance of the fuel cell through the learning and analysis of the collected data [0031]), and predicting a status of the water fixture based on the classified intervals (i.e. the artificial intelligent unit 300 may learn and analyze the collected data by using a method of machine learning, a time-series analysis, and the like and generate a model for predicting and controlling performance of the fuel cell, and compare the generated model for predicting and controlling the performance with the data measured in real time and diagnose a state of the fuel cell stack 100, and generate a control signal for changing the operation condition of the fuel cell stack 100 [0047])”).
	Kong et al. is short of expressly teaching “receiving sensor data regarding a water fixture”; and “classifying the intervals using a machine learning model”.
	Young et al. disclose systems and methods for fluid monitoring and analysis of fluids with the following features: regarding claim 1, receiving sensor data regarding a water fixture; and classifying the intervals using a machine learning model (Fig. 1, schematic of a fluid analysis and monitoring system 10, see teachings in [0013-0014, 0121, 0313 & 0432-0433] summarized as “receiving sensor data regarding a water fixture (i.e. system 10 includes one or more fluid sources 200 and a spectroscopy system 16 includes sensors which may perform spectroscopy measurements on fluids provided by fluid source 200, and transfers data to  analytic systems 24 via network 20, and the analytic system 24 may perform a statistical analysis on data received from spectroscopy system 16 to determine conditions of the fluid water which may be routed from a water source (reservoir) into cooling system and directly into sampling system to obtain real-time data regarding the fluid [0013-0014, 0121, 0313]), classifying the intervals using a machine learning model (i.e. a classifier model (i.e., a machine learning model) may be constructed based on a separation of clustering of data for low and high concentrations of the material, and in this way, the multi-dimensional space is divided into a first region corresponding to low concentration and a second region corresponding to high concentration, and Predictions based on the model may then be generated by reducing spectral data for an unseen system to a single data point in the multi-dimensional space, in the same way as was done for the input training data [0432-0433])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. by using the features as taught by Young et al. in order to provide a more effective and efficient system that is capable of receiving sensor data and classifying the intervals using a machine learning model. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 13:
Kong et al. disclose an artificial intelligent fuel cell system with the following features: regarding claim 13, a system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: receive sensor data regarding a water fixture; calculate changepoints within the sensor data; split the sensor data into intervals at the changepoints; classify the intervals using a machine learning model; and predict a status of the water fixture based on the classified intervals (Fig. 1, a block diagram illustrating a configuration of an artificial intelligent fuel cell system according to an exemplary embodiment of the present invention, see teachings in [0028-0029, 0031, 0041, 0043, 0046-0047, 0052] summarized as “a system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to (i.e. present invention may also be implemented in the form of a recording medium including a command executable by a computer, such as a program module executed by a computer, and a computer-readable medium may include all of a computer storage medium [0087]), receive sensor data regarding a water fixture (i.e. artificial intelligent fuel cell system 1000 may include a fuel cell stack 100, a sensor unit 200, an artificial intelligent unit 300, and a control unit 400, wherein the  sensor unit 200 measures in real time data about cooling water, and a data collection unit of the artificial intelligent unit 300 collects the sensor data from the sensor unit 200 [0031, 0041, 0043, 0046]), calculate changepoints within the sensor data (i.e. a data learning and model generating unit of the artificial intelligent unit 300 learns and analyzes the sensor data collected from the sensor 200, and makes the performance predicting and diagnosing unit of the artificial intelligent unit 300 distinguish the change in performance over time of the fuel cell stack [0028-0029]), split the sensor data into intervals at the changepoints (i.e. data collecting unit 320 (fig. 3) may store all of the measured data in the form of time series data for a time-series analysis based on time, adjust a data storing time interval from a unit of second to a unit of year, and include a part or an entirety of an operation time of the fuel cell [0052]), classify the intervals using a machine learning model (i.e. collecting the measured data of the cooling water with a predetermined time interval and generating a model for predicting and controlling performance of the fuel cell through the learning and analysis of the collected data [0031]), and predict a status of the water fixture based on the classified intervals (i.e. the artificial intelligent unit 300 may learn and analyze the collected data by using a method of machine learning, a time-series analysis, and the like and generate a model for predicting and controlling performance of the fuel cell, and compare the generated model for predicting and controlling the performance with the data measured in real time and diagnose a state of the fuel cell stack 100, and generate a control signal for changing the operation condition of the fuel cell stack 100 [0047])”).
	Kong et al. is short of expressly teaching “receive sensor data regarding a water fixture” and “classify the intervals using a machine learning model”.
	Young et al. disclose systems and methods for fluid monitoring and analysis of fluids with the following features: regarding claim 13, receive sensor data regarding a water fixture; classify the intervals using a machine learning model (Fig. 1, schematic of a fluid analysis and monitoring system 10, see teachings in [0013-0014, 0121, 0313 & 0432-0433] summarized as “receive sensor data regarding a water fixture (i.e. system 10 includes one or more fluid sources 200 and a spectroscopy system 16 includes sensors which may perform spectroscopy measurements on fluids provided by fluid source 200, and transfers data to  analytic systems 24 via network 20, and the analytic system 24 may perform a statistical analysis on data received from spectroscopy system 16 to determine conditions of the fluid water which may be routed from a water source (reservoir) into cooling system and directly into sampling system to obtain real-time data regarding the fluid [0013-0014, 0121, 0313]), classify the intervals using a machine learning model (i.e. a classifier model (i.e., a machine learning model) may be constructed based on a separation of clustering of data for low and high concentrations of the material, and in this way, the multi-dimensional space is divided into a first region corresponding to low concentration and a second region corresponding to high concentration, and Predictions based on the model may then be generated by reducing spectral data for an unseen system to a single data point in the multi-dimensional space, in the same way as was done for the input training data [0432-0433])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. by using the features as taught by Young et al. in order to provide a more effective and efficient system that is capable of receiving sensor data and classifying the intervals using a machine learning model. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 20:
Kong et al. disclose an artificial intelligent fuel cell system with the following features: regarding claim 20, a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to: receive sensor data regarding a water fixture; calculate changepoints within the sensor data; split the sensor data into intervals at the changepoints; classify the intervals using a machine learning model; and predict a status of the water fixture based on the classified intervals (Fig. 1, a block diagram illustrating a configuration of an artificial intelligent fuel cell system according to an exemplary embodiment of the present invention, see teachings in [0028-0029, 0031, 0041, 0043, 0046-0047, 0052] summarized as “a non-transitory, computer-readable medium storing instructions which, when executed by a processor, cause the processor to (i.e. present invention may also be implemented in the form of a recording medium including a command executable by a computer, such as a program module executed by a computer, and a computer-readable medium may include all of a computer storage medium [0087]), receive sensor data regarding a water fixture (i.e. artificial intelligent fuel cell system 1000 may include a fuel cell stack 100, a sensor unit 200, an artificial intelligent unit 300, and a control unit 400, wherein the  sensor unit 200 measures in real time data about cooling water, and a data collection unit of the artificial intelligent unit 300 collects the sensor data from the sensor unit 200 [0031, 0041, 0043, 0046]), calculate changepoints within the sensor data (i.e. a data learning and model generating unit of the artificial intelligent unit 300 learns and analyzes the sensor data collected from the sensor 200, and makes the performance predicting and diagnosing unit of the artificial intelligent unit 300 distinguish the change in performance over time of the fuel cell stack [0028-0029]), split the sensor data into intervals at the changepoints (i.e. data collecting unit 320 (fig. 3) may store all of the measured data in the form of time series data for a time-series analysis based on time, adjust a data storing time interval from a unit of second to a unit of year, and include a part or an entirety of an operation time of the fuel cell [0052]), classify the intervals using a machine learning model (i.e. collecting the measured data of the cooling water with a predetermined time interval and generating a model for predicting and controlling performance of the fuel cell through the learning and analysis of the collected data [0031]), and predict a status of the water fixture based on the classified intervals (i.e. the artificial intelligent unit 300 may learn and analyze the collected data by using a method of machine learning, a time-series analysis, and the like and generate a model for predicting and controlling performance of the fuel cell, and compare the generated model for predicting and controlling the performance with the data measured in real time and diagnose a state of the fuel cell stack 100, and generate a control signal for changing the operation condition of the fuel cell stack 100 [0047])”).
	Kong et al. is short of expressly teaching “receive sensor data regarding a water fixture” and “classify the intervals using a machine learning model”.
	Young et al. disclose systems and methods for fluid monitoring and analysis of fluids with the following features: regarding claim 20, receive sensor data regarding a water fixture; classify the intervals using a machine learning model (Fig. 1, schematic of a fluid analysis and monitoring system 10, see teachings in [0013-0014, 0121, 0313 & 0432-0433] summarized as “receive sensor data regarding a water fixture (i.e. system 10 includes one or more fluid sources 200 and a spectroscopy system 16 includes sensors which may perform spectroscopy measurements on fluids provided by fluid source 200, and transfers data to  analytic systems 24 via network 20, and the analytic system 24 may perform a statistical analysis on data received from spectroscopy system 16 to determine conditions of the fluid water which may be routed from a water source (reservoir) into cooling system and directly into sampling system to obtain real-time data regarding the fluid [0013-0014, 0121, 0313]), classify the intervals using a machine learning model (i.e. a classifier model (i.e., a machine learning model) may be constructed based on a separation of clustering of data for low and high concentrations of the material, and in this way, the multi-dimensional space is divided into a first region corresponding to low concentration and a second region corresponding to high concentration, and Predictions based on the model may then be generated by reducing spectral data for an unseen system to a single data point in the multi-dimensional space, in the same way as was done for the input training data [0432-0433])”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. by using the features as taught by Young et al. in order to provide a more effective and efficient system that is capable of receiving sensor data and classifying the intervals using a machine learning model. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2019/0018067 A1) in view of Young et al. (US 2018/0299375 A1) as applied to claims 1 and 13 above, and further in view of Fano (US 2017/0323216 A1).

	Kong et al. and Young et al. disclose the claimed limitations as described in paragraph 6 above. Kong et al. and Young et al. do not expressly disclose the following features: regarding claim 2, wherein the status includes one or more of a nominal state of the water fixture, a failure state of the water fixture, a disuse state of the water fixture, a seasonal disuse state of the water fixture, current water consumption of the water fixture, and predicted water consumption of the water fixture; regarding claim 14, wherein the status includes one or more of a nominal state of the water fixture, a failure state of the water fixture, a disuse state of the water fixture, a seasonal disuse state of the water fixture, current water consumption of the water fixture, and predicted water consumption of the water fixture.
	Fano discloses methods for determining retraining of predictive models with the following features: regarding claim 2, wherein the status includes one or more of a nominal state of the water fixture, a failure state of the water fixture, a disuse state of the water fixture, a seasonal disuse state of the water fixture, current water consumption of the water fixture, and predicted water consumption of the water fixture (Fig. 2, depicts an example environment in which an assessment of whether to retrain predictive models can be made, and in which the models may be retrained, see teachings in [0030-0031] summarized as “predictive models 228 can be maintained by the environment 200, system can receive operational data and can apply each of the one or more predictive models to generate predictions using the received operational data, for example, the server system 108 can receive the operational data 204, such as, data pertaining to various instances of a particular type of machine in a manufacturing environment, and can apply the predictive models 228 to generate predictions using the received data, for example, predictions regarding whether a particular machine's water pump should be serviced”); regarding claim 14, wherein the status includes one or more of a nominal state of the water fixture, a failure state of the water fixture, a disuse state of the water fixture, a seasonal disuse state of the water fixture, current water consumption of the water fixture, and predicted water consumption of the water fixture (Fig. 2, depicts an example environment in which an assessment of whether to retrain predictive models can be made, and in which the models may be retrained, see teachings in [0030-0031] summarized as “predictive models 228 can be maintained by the environment 200, system can receive operational data and can apply each of the one or more predictive models to generate predictions using the received operational data, for example, the server system 108 can receive the operational data 204, such as, data pertaining to various instances of a particular type of machine in a manufacturing environment, and can apply the predictive models 228 to generate predictions using the received data, for example, predictions regarding whether a particular machine's water pump should be serviced”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. with Young et al. by using the features as taught by Fano in order to provide a more effective and efficient system that is capable of including a failure state of the water fixture. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2019/0018067 A1) in view of Young et al. (US 2018/0299375 A1) as applied to claims 1 and 13 above, and further in view of Zhang et al. (US 2018/0106261 A1).

	Kong et al. and Young et al. disclose the claimed limitations as described in paragraph 7 above. Kong et al. and Young et al. do not expressly disclose the following features: regarding claim 3, wherein the sensor data includes a condensed data stream from a sensor corresponding to the water fixture, and wherein the method further comprises: receiving a high-frequency data stream of sensor measurements from the sensor; and generating the condensed data stream based on the high-frequency data stream; regarding claim 15, wherein the sensor data includes a condensed data stream from a sensor corresponding to the water fixture, and wherein the memory stores further instructions which, when executed by the processor, cause the processor to: receive a high-frequency data stream of sensor measurements from the sensor; and generate the condensed data stream based on the high-frequency data stream.
	Zhang et al. disclose a system, a method, and an apparatus for monitoring health of a compressor with the following features: regarding claim 3, wherein the sensor data includes a condensed data stream from a sensor corresponding to the water fixture, and wherein the method further comprises: receiving a high-frequency data stream of sensor measurements from the sensor; and generating the condensed data stream based on the high-frequency data stream (Fig. 1, a block diagram of a portion of a distribution system having a compressor, according to one or more embodiments of the present disclosure, see teaching in [0029-0030, 0032 & 0053] summarized as “dispensing section 114 can be in communication with one or more of the sensors 122, which may include one or more of sensors 122-1 to 122-n, and data receiving module 310 (fig. 3) may obtain data from the receiving unit 202 (fig. 2) regarding operating characteristics of the compressor 108 received from sensors 122-n, and all of the data may be high frequency data, and a monitoring system 120 generates condensed data of the high-frequency high frequency data received from the sensors 122-1 to 122-n”); regarding claim 15, wherein the sensor data includes a condensed data stream from a sensor corresponding to the water fixture, and wherein the memory stores further instructions which, when executed by the processor, cause the processor to: receive a high-frequency data stream of sensor measurements from the sensor; and generate the condensed data stream based on the high-frequency data stream (Fig. 1, a block diagram of a portion of a distribution system having a compressor, according to one or more embodiments of the present disclosure, see teaching in [0029-0030, 0032 & 0053] summarized as “dispensing section 114 can be in communication with one or more of the sensors 122, which may include one or more of sensors 122-1 to 122-n, and data receiving module 310 (fig. 3) may obtain data from the receiving unit 202 (fig. 2) regarding operating characteristics of the compressor 108 received from sensors 122-n, and all of the data may be high frequency data, and a monitoring system 120 generates condensed data of the high-frequency high frequency data received from the sensors 122-1 to 122-n”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. with Young et al. by using the features as taught by Zhang et al. in order to provide a more effective and efficient system that is capable of generating the condensed data stream based on the high-frequency sensor data stream. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2019/0018067 A1) in view of Young et al. (US 2018/0299375 A1) as applied to claims 1 and 13 above, and further in view of Averbuch et al. ( (US 2019/0362162 A1).

	Kong et al. and Young et al. disclose the claimed limitations as described in paragraph 7 above. Kong et al. and Young et al. do not expressly disclose the following features: regarding claim 6, wherein splitting the sensor data into intervals includes splitting the sensor data into intervals that include at least one overlapping data point with at least one adjacent intervals.
	Averbuch et al. disclose a method, apparatus and system for detecting a presence of a physical divider on a road segment with the following features: regarding claim 6, wherein splitting the sensor data into intervals includes splitting the sensor data into intervals that include at least one overlapping data point with at least one adjacent intervals (Fig. 1, a diagram of a system capable of detecting a presence of a physical divider on a road segment, according to one embodiment, see teachings in [0059, 0093] summarized as “process for collecting map and/or vehicular sensor data to train a machine learning model 115 to predict physical dividers for a given road segment, and/or can query the physical divider information from the physical divider overlay generated as described, the vehicle system  can activate/deactivate the autonomous driving mode following a period of time after presenting a notification such as the alert message”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. with Young et al. by using the features as taught by Averbuch et al. in order to provide a more effective and efficient system that is capable of splitting the sensor data into intervals includes splitting the sensor data into intervals including overlapping data. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2019/0018067 A1) in view of Young et al. (US 2018/0299375 A1) and Averbuch et al. ( (US 2019/0362162 A1) as applied to claims 1 and 13 above, and further in view of Ebrahimi Ward et al. ( (US 2019/0353156 A1).

	Kong et al., Young et al. and Averbuch et al. disclose the claimed limitations as described in paragraphs 7 above. Kong et al., Young et al. and Averbuch et al. do not expressly disclose the following features: regarding claim 7, wherein the status includes at least one of a flow rate through the water fixture and a water abstraction by the water fixture.
	Ward et al. disclose a home flood prevention appliance system with the following features: regarding claim 7, wherein the status includes at least one of a flow rate through the water fixture and a water abstraction by the water fixture (Fig. 1, a perspective view of an example home flood prevention appliance system, see teachings in [0027, 0110 & 0119] summarized as “flood prevention appliance system 100 is installed in a sump basin or sump pit, and energizing the primary sump pump or the secondary sump pump, or both, may be performed by the controller circuitry based on operational factors including the factor of the weather (predicted rainfall) provided to the controller circuitry, and based on the weather data the controller controls sump basin water level, evacuation rate at which the water level in the sump basin is increasing/decreasing”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. with Young et al. and Averbuch et al. by using the features as taught by Ward et al. in order to provide a more effective and efficient system that is capable of showing status of a flow rate through the water fixture and a water abstraction by the water fixture. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 8-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2019/0018067 A1) in view of Young et al. (US 2018/0299375 A1) as applied to claims 1 and 13 above, and further in view of Ward et al. ( (US 2019/0353156 A1).

	Kong et al. and Young et al. disclose the claimed limitations as described in paragraph 7 above. Kong et al. and Young et al. do not expressly disclose the following features: regarding claim 8, wherein the status includes at least one water infrastructure measure for a region selected from the group consisting of previous rainfall in the region, predicted future rainfall in the region, groundwater availability in the region, surface water available in the region, and a likelihood of drought within the region; regarding claim 9, further comprising receiving weather data, and wherein the status of the water fixture is predicted at least in part based on the weather data; regarding claim 10, further comprising receiving satellite image data, and wherein the status of the water fixture is predicted at least in part based on the satellite image data; regarding claim 11, wherein the sensor data is associated with a plurality of water fixtures, and wherein predicting the status includes predicting a plurality of statuses for at least a subset of the plurality of water fixtures; regarding claim 17, wherein the status includes at least one water infrastructure measure for a region selected from the group consisting of previous rainfall in the region, predicted future rainfall in the region, groundwater availability in the region, surface water available in the region, and a likelihood of drought within the region; regarding claim 18, wherein the memory stores further instructions which, when executed by the processor, cause the processor to receive additional data including at least one of weather data and satellite image data, and wherein the status of the water fixture is predicted at least in part based on the additional data; regarding claim 19, wherein the sensor data is associated with a plurality of water fixtures, and wherein predicting the status includes predicting a plurality of statuses for at least a subset of the plurality of water fixtures.
	Ward et al. disclose a home flood prevention appliance system with the following features: regarding claim 8, wherein the status includes at least one water infrastructure measure for a region selected from the group consisting of previous rainfall in the region, predicted future rainfall in the region, groundwater availability in the region, surface water available in the region, and a likelihood of drought within the region (Fig. 1, a perspective view of an example home flood prevention appliance system, see teachings in [0027, 0110 & 0119] summarized as “flood prevention appliance system 100 is installed in a sump basin or sump pit, and energizing the primary sump pump or the secondary sump pump, or both, may be performed by the controller circuitry based on operational factors may include: 1) the rate at which the water level in the sump basin is increasing/decreasing; 2) the availability of the power sources (electricity for the primary sump pump and municipal water pressure/flow for the secondary sump pump); 3) the financial cost of operation of the primary and the secondary sump pumps (electric vs. municipal water utility costs); 4) the effective flow rates of the primary and secondary sump pumps; and/or 5) external factors such as the weather (predicted rainfall) provided to the controller circuitry, a user input, or some other factor outside the operation of the home flood prevention appliance that may affect sump basin water level, evacuation rate”); regarding claim 9, further comprising receiving weather data, and wherein the status of the water fixture is predicted at least in part based on the weather data (Fig. 1, a perspective view of an example home flood prevention appliance system, see teachings in [0027, 0110 & 0119] summarized as “flood prevention appliance system 100 is installed in a sump basin or sump pit, and energizing the primary sump pump or the secondary sump pump, or both, may be performed by the controller circuitry based on operational factors including the factor of the weather (predicted rainfall) provided to the controller circuitry, and based on the weather data the controller controls sump basin water level, evacuation rate”); regarding claim 10, further comprising receiving satellite image data, and wherein the status of the water fixture is predicted at least in part based on the satellite image data (Fig. 22, illustrating an example of an electronics system 2200 included in the home flood prevention appliance system 400, see teachings in [0216, 0218, 0223 & 0226] summarized as “the communication circuitry 2214 includes one or more wireless communication transceivers such as a short range transceiver, a Wi-Fi transceiver, a satellite transceiver and a cellular transceiver, the satellite transceiver may provide communication protocols for long range communication via a gateway to relay data bi-directionally via satellite, and the home flood prevention appliance system may communicate in a predetermined communication protocol with the gateway for water fixture prediction”); regarding claim 11, wherein the sensor data is associated with a plurality of water fixtures, and wherein predicting the status includes predicting a plurality of statuses for at least a subset of the plurality of water fixtures (Fig. 1, a perspective view of an example home flood prevention appliance system, see teachings in [0027 & 0119] summarized as “energizing the primary sump pump or the secondary sump pump, or both, may be performed by the controller circuitry based on operational factors. Such operational factors may include: the rate at which the water level in the sump basin is increasing/decreasing; the availability of the power sources (electricity for the primary sump pump and municipal water pressure/flow for the secondary sump pump); the financial cost of operation of the primary and the secondary sump pumps (electric vs. municipal water utility costs); the effective flow rates of the primary and secondary sump pumps; and/or external factors such as the weather (predicted rainfall) provided to the controller circuitry, a user input, or some other factor outside the operation of the home flood prevention appliance that may affect sump basin water level, evacuation rate, and or fill rate. External factors may be user entered, such as cost per KWH of electricity and cost per gallon for municipal water, or may be sensed, or retrieved by the controller circuitry”); regarding claim 17, wherein the status includes at least one water infrastructure measure for a region selected from the group consisting of previous rainfall in the region, predicted future rainfall in the region, groundwater availability in the region, surface water available in the region, and a likelihood of drought within the region (Fig. 1, a perspective view of an example home flood prevention appliance system, see teachings in [0027, 0110 & 0119] summarized as “flood prevention appliance system 100 is installed in a sump basin or sump pit, and energizing the primary sump pump or the secondary sump pump, or both, may be performed by the controller circuitry based on operational factors may include: 1) the rate at which the water level in the sump basin is increasing/decreasing; 2) the availability of the power sources (electricity for the primary sump pump and municipal water pressure/flow for the secondary sump pump); 3) the financial cost of operation of the primary and the secondary sump pumps (electric vs. municipal water utility costs); 4) the effective flow rates of the primary and secondary sump pumps; and/or 5) external factors such as the weather (predicted rainfall) provided to the controller circuitry, a user input, or some other factor outside the operation of the home flood prevention appliance that may affect sump basin water level, evacuation rate”); regarding claim 18, wherein the memory stores further instructions which, when executed by the processor, cause the processor to receive additional data including at least one of weather data and satellite image data, and wherein the status of the water fixture is predicted at least in part based on the additional data (Fig. 1, a perspective view of an example home flood prevention appliance system, see teachings in [0027, 0110 & 0119] summarized as “flood prevention appliance system 100 is installed in a sump basin or sump pit, and energizing the primary sump pump or the secondary sump pump, or both, may be performed by the controller circuitry based on operational factors including the factor of the weather (predicted rainfall) provided to the controller circuitry, and based on the weather data the controller controls sump basin water level, evacuation rate”); regarding claim 19, wherein the sensor data is associated with a plurality of water fixtures, and wherein predicting the status includes predicting a plurality of statuses for at least a subset of the plurality of water fixtures (Fig. 1, a perspective view of an example home flood prevention appliance system, see teachings in [0027 & 0119] summarized as “energizing the primary sump pump or the secondary sump pump, or both, may be performed by the controller circuitry based on operational factors. Such operational factors may include: the rate at which the water level in the sump basin is increasing/decreasing; the availability of the power sources (electricity for the primary sump pump and municipal water pressure/flow for the secondary sump pump); the financial cost of operation of the primary and the secondary sump pumps (electric vs. municipal water utility costs); the effective flow rates of the primary and secondary sump pumps; and/or external factors such as the weather (predicted rainfall) provided to the controller circuitry, a user input, or some other factor outside the operation of the home flood prevention appliance that may affect sump basin water level, evacuation rate, and or fill rate. External factors may be user entered, such as cost per KWH of electricity and cost per gallon for municipal water, or may be sensed, or retrieved by the controller circuitry”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. with Young et al. by using the features as taught by Ward et al. in order to provide a more effective and efficient system that is capable of including at least one water infrastructure measure for a region selected from the group consisting of previous rainfall in the region, and satellite data to predict future rainfall in the region. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 2019/0018067 A1) in view of Young et al. (US 2018/0299375 A1) as applied to claims 1 and 13 above, and further in view of Bertini ( (US 2020/0115880 A1).

	Kong et al. and Young et al. disclose the claimed limitations as described in paragraph 7 above. Kong et al. and Young et al. do not expressly disclose the following features: regarding claim 12, wherein the machine learning model is trained to compensate for at least one of sensor drift and background noise within the sensor data over time.
	Bertini discloses a method for obtaining a metric from a sensor installed in a underground vault with the following features: regarding claim 12, wherein the machine learning model is trained to compensate for at least one of sensor drift and background noise within the sensor data over time (Fig. 3, an enlarged perspective view of the monitor installed in the underground vault connected to a system controller, see teachings in [0057, 0075 & 0573] summarized as “sensor(s) 128 may include a water level sensor 214 and at least one fire detection sensor 216 together with hardware and software configured to operate the sensors 214 and 216. The fire detection sensor(s) 216 may include a temperature sensor, a humidity sensor, a visible light camera, an infra-red camera, a motion sensor, a particulate sensor, a smoke sensor or detector, and a chemical concentration sensor, and the sensor's output signal or readings may be inaccurate for a number of reasons, including sensor drift, noise, and the like. Sensor drift is a change in a sensor's output signal or readings that occurs over time and is independent of the thing (e.g., concentration of an analyte) being measured, wherein the noise is random variations in the output signal or readings of a sensor, and the system controller 190 is configured to use an artificial intelligence to achieve the desired measurements and to exercise the desired controls”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kong et al. with Young et al. by using the features as taught by Bertini in order to provide a more effective and efficient system that is capable of compensating for at least one of sensor drift and background noise within the sensor data over time. The motivation of using these functions is that it is more cost effective and dynamic.

Allowable Subject Matter
Claims 4-5 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        6/3/2022
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473